DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Benjamin Halpern on 12-09-2021.
The application has been amended as follows: 

Claim 2 is canceled.

Election/Restrictions
Applicant’s election without traverse of Invention I (claim 1) in the reply filed on 11-03-2021 is acknowledged.


Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance.  Liu et al. (“Multi-resonator photoacoustic spectroscopy” – cited on Applicant’s 05/28/2020 IDS) discloses a cylindrical metal housing, multiple resonant cavities, a buffer chamber, a sensitive diaphragm of an acoustic sensor, and each resonant cavity has a unique length and a unique resonant frequency, so each resonant cavity corresponds to one to-be-measured gas.  Additionally, CN 109374529 discloses a semi-open resonant photoacoustic cell, with an air inlet and air outlet, a diaphragm, and a glass window.  However, the combination of the two would not necessarily disclose that the metal housing is a cylinder with the sensitive diaphragm of the acoustic sensor fixed on one end face, and that each resonance cavity is also provided with an air inlet at a position close to the sensitive diaphragm of the acoustic sensor (emphasis added – the diaphragm of Liu is not at an end of the cylinder, rather, it is in the middle), to increase the gas exchange efficiency.  Therefore, the examiner does not consider that a combination of the above two references would result in the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
CN 109374529 discloses a semi-open resonant photoacoustic cell, with an air inlet and air outlet, a diaphragm, and a glass window.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930. The examiner can normally be reached M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852